189 U.S. 154 (1903)
SAWYER
v.
PIPER.
No. 225.
Supreme Court of United States.
Argued April 6, 7, 1903.
Decided April 27, 1903.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
*156 Mr. Joseph A. Sawyer for plaintiffs in error. Mr. H.W. Childs was on the brief.
Mr. Robert Taylor for defendant in error. Mr. Frank B. Kellogg, Mr. Wesley A. Sperry and Mr. Lewis L. Wheelock were on the brief.
MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
In their application for leave to file a supplementary answer the plaintiffs in error averred that to render a decree foreclosing the equitable mortgage would, under the circumstances, be a taking of property without due process of law and denying to them the equal protection of the laws, and claimed "the protection guaranteed to all citizens of the United States by the provisions of section 10 of Article I of the Constitution of the United States and of section 1 of the Fourteenth Amendment to the Constitution of the United States." While they thus asserted the existence of a Federal question, yet it is well settled that the mere averment of such a question is not sufficient. As said in Hamblin v. Western Land Company, 147 U.S. 531, 532:
*157 "A real, and not a fictitious, Federal question is essential to the jurisdiction of this court over the judgments of state courts. Millinger v. Hartupee, 6 Wall. 258; New Orleans v. New Orleans Water Works Co., 142 U.S. 79, 87. In the latter case it was said that `the bare averment of a Federal question is not in all cases sufficient. It must not be wholly without foundation. There must be at least color of ground for such averment, otherwise a Federal question might be set up in almost any case, and the jurisdiction of this court invoked simply for the purpose of delay.'"
See also Wilson v. North Carolina, 169 U.S. 586; St. Joseph & Grand Island Railroad Co. v. Steele, 167 U.S. 659; New Orleans Waterworks Co. v. Louisiana, 185 U.S. 336.
We think this case comes within that rule. Rulings in respect to the amendment of pleadings are largely within the discretion of the trial court, and unless a gross abuse of that discretion is shown there is no ground for reversal. Gormley v. Bunyan, 138 U.S. 623. Here the trial court refused to permit any amendment of the pleadings, for a supplementary answer is substantially such an amendment. We cannot see that the trial court abused its discretion, even if that were a Federal question and properly before us for consideration. All the facts in reference to the original mortgages and the agreement were set forth in full in the original complaint, and relief was asked in the alternative  either a strict foreclosure of the agreement, or, if that were deemed inequitable, a foreclosure of the original mortgages. The defendants in their answer set up all their defences to plaintiff's claim of relief upon the facts stated in the complaint. That at the hearing they offered to consent to a decree of foreclosure of the equitable mortgage created by the agreement (which offer was declined by the plaintiff) did not pay the debt or release the property from the liens. Debts are not paid nor liens cancelled in that way. A defendant cannot by offering on a trial to consent to a judgment or decree for a part of the claim sued on, prevent the plaintiff from subsequently obtaining the judgment or decree demanded by the facts of the case, although it be that which had been offered and also declined. All the facts were before the trial court as *158 well as the Supreme Court, and the decision was that which right and justice demanded. There is no merit in the defence which was sought to be interposed, and certainly nothing which calls upon this court to interfere with the decision of the state court.
The writ of error is
Dismissed.